 434
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 48
 
Diversified Enterprises, Inc
.
 
and
 
Mid
-
Atlantic R
e-
gional Council 
o
f Carpenters West Virginia Di
s-
trict, United Brotherhood 
o
f Carpenters 
a
nd 
Joiners 
o
f America
. 
Case
 
0
9

CA

0
43110
 
June 
11
,
 
2012
 
SUPPLEMENTAL DECISIO
N AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On August 13, 2010, the National Labor Relations 
Board issued a Decision and Order
1
 
that, among other 
things, ordered the Respondent, Diversified Enterprises, 
Inc., to 
make whole employee Robert Hornsby for the 
losses suffered by reason of the Respondent

s discrim
i-
n
a
tion against him.  On July 13, 2011, the United States 
Court of Appeals for the Fourth Circuit entered its jud
g-
ment enforcing the Board

s Order.
2
  
 
A controv
ersy having arisen over the amount due 
Hornsby as reimbursement for the losses he suffered, the 
Regional Director for Region 9 issued a compliance 
specification and notice of hearing, setting forth the 
amount due under the terms of the Board

s Order and 
no
tifying the Respondent that it was required to file an 
answer in conformity with the Board

s Rules and Reg
u-
l
a
tions.
 
On January 9, 2012,
3
 
the Respondent filed its answer 
to the compliance specification, denying the compliance 
specification

s allegations and
 
asserting as affirmative 
defenses that (a) Hornsby was not an eligible employee 
during the relevant period, and (b) the Respondent is no 
longer in business and has no assets to pay Hornsby.
 
On January 11, the Regional Office notified the R
e-
spondent that i
ts answer was 

not responsive to the 
Compliance Specification,

 
as 

the issues that you 
[raised] in the Answer were litigated in the underlying 
unfair labor practice case and were fully addressed b
e-
fore the Board.

  
The letter further advised the Respon
d-
en
t that a Motion for Summary Judgment would be re
c-
ommended, and that the Respondent had until January 
18, 2012
,
 
to 

clarify or submit a more adequate Answer 
in this case.

  
The Respondent did not reply to the R
e-
gion

s letter.
 
On February 2, the Acting Gener
al Counsel filed with 
the Board a Motion for Summary Judgment and a Me
m-
orandum in Support, contending that the Respondent 
failed to file an adequate answer to the compliance spec
i-
fication.  On February 3, 2012, the Board issued an order 
                                        
                  
 
1
 
355 NLRB 492 (2010), incorporating by reference 353 NLRB 1174 
(2009).
 
2
 
438 Fed.Appx. 244.
 
3
 
All dates are in 2012
,
 
unless otherwise noted.
 
transferring the pr
oceeding to the Board and a Notice to 
Show Cause why the Acting General Counsel

s motion 
should not be granted.  The Respondent filed no response 
to the Notice to Show Cause.  
 
The National Labor Relations Board has delegated its 
authority in this proceedi
ng to a three
-
member panel.  
 
Ruling on Motion for Summary Judgment
 
Section 102.56(b) and (c) of the Board

s Rules and 
Regulation specify, in relevant part, that:
 
 
(b) 
Contents of answer to specification.
  
The a
n-
swer shall specifically admit, deny, or explain each 
and every allegation of the specification, unless the 
respondent is without knowledge, in which case the 
respondent shall so state, such statement operating as 
a denial.  Denials shall fairly meet the su
bstance of 
the allegations of the specification at issue.  When a 
respondent intends to deny only a part of an alleg
a-
tion, the respondent shall specify so much of it as is 
true and shall deny only the remainder.  As to all 
matters within the knowledge of t
he respondent, i
n-
cluding but not limited to the various factors ente
r-
ing into the computation of gross backpay, a general 
denial shall not suffice.  As to such matters, if the r
e-
spondent disputes either the accuracy of the figures 
in the specification or t
he premises on which they 
are based, the answer shall specifically state the b
a-
sis for such disagreement, setting forth in detail the 
respondent

s position as to the applicable premises 
and furnishing the appropriate supporting figures.  
 
(c) 
Effect of fai
lure to answer or to plead specif
i-
cally and in detail to backpay allegations of specif
i-
cation.
  
If the respondent fails to file any answer to 
the specification within the time prescribed by this 
section, the Board may, either with or without taking 
evidenc
e in support of the allegations of the specif
i-
cation and without further notice to the respondent, 
find the specification to be true and enter such order 
as may be appropriate.  If the respondent files an a
n-
swer to the specification but fails to deny any a
lleg
a-
tion of the specification in the manner required by 
paragraph (b) of this section, and the failure to so 
deny is not adequately explained, such allegation 
shall be deemed to be admitted to be true, and may 
be so found by the Board without the taking o
f ev
i-
dence supporting such allegation, and the respondent 
shall be precluded from introducing any evidence 
controverting the allegation. 
 
 
Paragraphs 1 and 2 of the compliance specification a
l-
lege that the amount owed to Hornsby, as reimbursement 
for the 
unlawful loss of use of a gas credit card and co
m-
pany
-
provided vehicle, is $514.42, plus interest.  The 
 DIVERSIFIED
 
ENTERPRISES
 
 
435
 
Respondent

s answer does not dispute the accuracy of 
the compliance specification

s calculation, but rather 
asserts two affirmative defenses: (a) that H
ornsby was a 
supervisor and not an employee, and (b) that the R
e-
spondent does not have any assets to pay Hornsby. 
 
The Acting General Counsel contends that the R
e-
spondent

s answer does not comply with the requir
e-
ments of Section 102.56(b).  First, the Acti
ng General 
Counsel contends that the Respondent

s supervisory a
s-
sertion is 
res judicata,
 
as that issue was resolved in the 
underlying proceeding.  Next, the Acting General Cou
n-
sel contends that the Respondent

s ability to comply with 
the make
-
whole portion
 
of the Order is immaterial at this 
stage of the proceeding.  We agree with the Acting Ge
n-
eral Counsel

s contentions.
 
The Respondent

s first affirmative defense, that 
Hornsby was not an employee during the applicable p
e-
riod, is an attempt to relitigate a m
atter decided in the 
underlying unfair labor practice proceeding.  Indeed, the 
administrative law judge specifically found that the R
e-
spondent failed to meet its burden of establishing that 
Hornsby was a supervisor within the meaning of Section 
2(11) of th
e Act.  The Board affirmed the judge

s fin
d-
ing.  
Diversified Enterprises, 
355 NLRB 492 (2010), 
incorporating by reference 353 NLRB 1174, 1180

1183 
(2009).  Therefore, as the matter was fully litigated and 
resolved in the underlying proceeding, the Responde
nt is 
barred from raising it again in the compliance stage of 
this proceeding.  See, e.g., 
Transport Service Co.
, 314 
NLRB 458, 459 (1994); 
Laborers Local 135 (Bechtel 
Corp.)
, 311 NLRB 617, 621 (1993), enfd. 148 LRRM 
2640 (3d Cir. 1995); 
Baumgardner Co.
, 2
98 NLRB 26, 
27

28 (1990), enfd. mem. 972 F.2d 1332 (3d Cir. 1992).    
 
With regard to the Respondent

s second affirmative 
defense, that it no longer is engaged in active business 
operations and does not own or maintain any assets, we 
agree with the Acting 
General Counsel that this conte
n-
tion is not a relevant consideration at the compliance 
stage of the proceeding, 

where the issue is the amount 
due and not whether [the Respondent is] able to pay.

  
Star Grocery Co.
, 245 NLRB 196, 197 (197
9
).
4
   
 
Accordingl
y, as the Respondent

s answer only raises 
issues that either were decided in the underlying unfair 
labor practice proceeding or were otherwise immaterial 
to the allegations in the compliance specification, we 
find the allegations in the compliance specific
ation to be 
admitted as true and shall grant the Acting General 
Counsel

s Motion for Summary Judgment.  We co
n-
clude, therefore, that the amount due to Hornsby is as 
stated in the compliance specification, and we will order 
the Respondent to pay that amount
 
to Hornsby.  
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Diversified Enterprises, Inc., Mount Hope, 
West Virginia, its officers, agents, successors, and a
s-
signs, shall make Robert Hornsby whole by paying him 
$514.42, plus interes
t as prescribed in 
New Horizons
,
 
283 NLRB 1173 (1987), compounded daily as set forth 
in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010), 
enf. denied on other grounds sub nom. 
Jackson Hospital 
Corp. v. NLRB
, 647 F.3d 1137 (D.C. Cir. 2011), and  
minus tax w
ithholdings required by Federal and State 
laws.  
 
                                        
                  
 
4
 

d-
ent 

litigated in the underlying unfair labor practice case and were fully 

defense was not an issue in the underlying procee
ding, the Motion for 
Summary Judgment and accompanying memorandum clearly put the 

n-
cerning the lack of assets defense.  Indeed, the Respondent had an 
opportunity to address this matter after t
he notice to show cause had 
issued.  See, e.g., 
 
MFP Fire
 
Protection
, 337 NLRB 984, 985 (2002)
; 
Mining Specialist, Inc.
,  330 NLRB 99, 101 fn. 12 (1999).  It did not do 

d-
vertently 
suggested the lack of assets defense had been previously 
litigated, the Respondent was not prejudiced by any such inadvertence.   
 
 
